Citation Nr: 1421880	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  11-32 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left leg disability.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left ankle disability.

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a back disability.

4.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for alcohol and drug abuse.  

5.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for PTSD.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to February 1972, and from May 1974 to October 1976. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Regional Offices (ROs) of the United States Department of Veterans Affairs (VA) in North Little Rock, Arkansas.  

In August 2012, the Veteran was afforded a hearing at the RO before a Veterans Law Judge who is no longer with the Board.  In March 2012, the Veteran was notified that he would be afforded another hearing if he so desired.  See 38 U.S.C.A. § 7107(c) (West 2002) (providing that the member or members designated to conduct a hearing shall participate in making the final determination of a claim on appeal).  However, there is no record of a reply.  Accordingly, the Board will proceed.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issue of whether new and material evidence has been presented to reopen claims of entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD), and alcohol and drug abuse, and entitlement to service connection for PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed decision, dated in August 1977, the RO denied a claim for service connection for a low back problem. 

2.  The evidence received since the RO's August 1977 decision, which denied a claim of entitlement to service connection for a low back problem, which was not previously of record, and which is not cumulative of other evidence of record, does not raise a reasonable possibility of substantiating the claim.

3.  In an unappealed decision, dated February 1998, the RO denied claims for service connection for a left ankle condition, and a left leg condition. 

4.  The evidence received since the RO's February 1998 decision, which denied a claim of entitlement to service connection for a left ankle condition, which was not previously of record, and which is not cumulative of other evidence of record, does not raise a reasonable possibility of substantiating the claim.

5.  While new and material evidence has been submitted to reopen the claim of service connection for this issue, the evidence of records as a whole reveals that the Veteran does not have a left leg condition that was caused by his service.




CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the RO's August 1977 decision which denied a claim for service connection for a low back problem; the claim for service connection for a back disability is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).

2.  New and material evidence has not been received since the RO's February 1998 decision which denied a claim for service connection for a left ankle condition; the claim for service connection for a left ankle disability is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).

3.  New and material evidence has been received since the RO's February 1998 decision which denied a claim for service connection for a left leg condition; the claim for service connection for a left leg disability is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).

4.  A left leg disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The appellant asserts that new and material evidence has been presented to reopen his claims for service connection for a back disability, a left leg disability, and a left ankle disability.  

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999). 

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, in Shade, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2013).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.

Congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c) (2013). 

The VA General Counsel in a precedent opinion indicated that there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental "defect," on the other hand, because of 38 C.F.R. § 3.303(c), is not service connectable in its own right though service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90, 56 Fed. Reg. 45711 (1990).

The Board notes that it has framed the issues above broadly, to avoid any prejudice to the Veteran's claims.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

As an initial matter, for all claims, the evidence of record as of August 1977 included the Veteran's service treatment records.  An entrance examination report, dated in August 1969, a separation examination report from his first period of active duty, dated in January 1972, an entrance examination report for his second period of active duty, dated in May 1974, and a separation examination report from his second period of active duty, dated in April 1976, all showed that his spine, and lower extremities, were clinically evaluated as normal.  In a "report of medical history" dated in May 1974, the Veteran denied having a history of recurrent back pain, or a "'trick' or locked knee."  There was evidence that the Veteran was in good condition through at least 1976, and that in some cases, he was seeking unjustified treatment.  Specifically, in February 1976, the Veteran was treated for left ankle complaints after a fall while playing basketball.  An August 1976 report noted a history of complaints of ankle symptoms, and showed that the Veteran was observed playing in "a vigorous game of basketball," and that he "moved without difficulty and there was absolutely no evidence of limitation of motion or pain."  A September 1976 personnel record noted that the Veteran had made 26 sick call visits since September 1975, and 47 sick call visits since May 1974.  The report noted that in addition to those visits, he had been sent to an orthopedic clinic at a naval base six times within six months, that his "state of health is not as fragile as the record would suggest," and that "perhaps 8 to 10 of the 47 visits were justified, while the remainder consisted of vague complaints which failed to result in any substantive diagnosis."  The examiner concluded that the Veteran was abusing sick call "for motives known only to himself."

Finally, the Board notes that there is no relevant evidence dated between the Veteran's first and second periods of active duty.  

A.  Back Disability

In August 1977, the RO denied the Veteran's claim for service connection for a low back problem.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c).   

The Veteran subsequently filed to reopen his claim, and in September 2009, the RO determined that new and material evidence had not been received to reopen the claim.  The Veteran has appealed.  

The most recent and final denial of this claim was in August 1977.  Therefore, the Board must determine if new and material evidence has been received since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The evidence of record at the time of the RO's August 1977 rating decision included the Veteran's service treatment records, which showed that the Veteran sought treatment for back symptoms in September 1974, February 1975, February 1976, and September 1976.  There were two diagnoses of low back strain.  

As for the post-service medical evidence, it consisted of a VA examination report, dated in August 1977, which showed that the Veteran reported having "trouble with his low back," and a 2-to-3 year history of low central backache.  The report noted, "it apparently isn't severe and says that he doesn't have any real trouble while he is standing, but if he sits for very long, his backs begins to hurt and occasionally it will wake him up at night."  He stated that he had never sought treatment for it, and on examination, he was noted to have a normal gait, with a full range of motion, and no atrophy.  An X-ray for the lumbosacral spine noted a possibility of poor weight bearing stability at the lumbosacral junction on the conditions of stress.  The impression was increased lordotic curvature with displacement of weight-bearing axis, and "otherwise no significant findings."  The diagnosis was postural low back problem.  

At the time of the RO's August 1977 rating decision, the Veteran's service treatment reports showed several treatments for back symptoms, with no X-ray or other evidence of spine pathology.  The only diagnoses were low back strain.  A back disability was not shown upon separation from either period of active duty service.  As for the post-service medical evidence, upon VA examination in August 1977, the Veteran was noted to have a postural low back problem.  There was no medical opinion indicating that the Veteran currently had a back disability that was related to his service.  In denying the claim, the RO determined that his demonstrated postural low back problem was a congenital disorder for which service connection may not be granted.  

The medical evidence received since the RO's August 1977 rating decision consists of VA reports, dated between 1985 and 2012.  This evidence shows that in March 2008, the Veteran sought treatment for a two-week history of back symptoms that began "immediately after lifting [a] heavy box at work."  He was noted to have muscle spasm.  A May 2010 X-ray report for the spine notes minimal mid-lumbar scoliosis convexity to the left, and disc narrowing at L4-5, with no vertebral fractures seen.  The report contains an impression noting disc narrowing.

A VA examination report, dated in May 2010, shows that the examiner stated that the Veteran's claims file had been reviewed.  The Veteran reported that he had sprained his back in 1971 during service while carrying a heavy object down some stairs and falling.  He reported ongoing symptoms since that time.  There was no history of relevant surgery.  The relevant diagnosis was degenerative disc disease (DDD) lumbar spine.  The examiner concluded that the Veteran's lumbar spine complaints are not related to his service.  The examiner explained the following: the Veteran did not appear to have any chronic recurrent problem with his back during service.  Upon separation from service in 1976, his back was normal.  His 1977 VA examination contained a comment about lordotic curvature, but this was not appreciated on current X-rays.  The Veteran currently has minimal degenerative changes of the lower lumbar spine that are probably related to aging and occupational stresses.  The record did not support a finding of chronic ongoing back problems for the past several years; there were no appreciable lumbar spine complaints until his recent claim.  Therefore, the examiner did not find any medical information to link his remote complaints to his present condition.  There was no evidence of increased lordosis, and no evidence of aggravation beyond its normal progression.

This evidence, which was not of record at the time of the August 1977 decision, is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156.  However, this evidence is not material.  There is no additional evidence of inservice treatment.  There is no post-service treatment dated prior to 2008, about 32 years after separation from service, at which time the Veteran reported sustaining a back injury at his (post-service) job (it is important for the Veteran to understand that this would only provide evidence against this claim if the Board were to reopen the claim).  To the extent that there are several treatments for back symptoms on or after 2008, records related to continued treatment are generally insufficient to reopen a claim for service connection.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (medical evidence which merely documents continued diagnosis and treatment of disease, without addressing other crucial matters, such as medical nexus, does not constitute new and material evidence).  

None of this evidence includes a competent opinion which relates a back disability to the Veteran's service many years ago.  The only competent opinion is found in the May 2010 VA examination report, and this opinion weighs against the claim.  The Board therefore finds that the submitted evidence is not new and material, and that it does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156; see also Shade v. Shinseki, 24 Vet. App. 110 (2010) (38 C.F.R. § 3.159(c)(4) "does not require new and material evidence as to each previously unproven element of a claim.").  The claim is therefore not reopened.  

B.  Left Ankle Disability

In February 1998, the RO denied a claim for service connection for a left ankle condition.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c).  

The Veteran subsequently filed to reopen his claim, and in September 2009, the RO determined that new and material evidence had not been presented to reopen the claim.  The Veteran has appealed.  

The most recent and final denial of this claim was in February 1998.  Therefore, the Board must determine if new and material evidence has been received since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge.

The evidence of record at the time of the RO's February 1998 rating decision included the Veteran's service treatment records, which showed that the Veteran sought treatment for back symptoms in February 1976 after he fell on his ankle while playing basketball.  He was noted to have a mild sprain of the left ankle, with no obvious instability.  X-rays showed no bony involvement and were characterized as negative.    

As for the post-service medical evidence, it consisted of a VA examination report, dated in August 1977, which did not contain any relevant findings or diagnoses, other than to note that there was no atrophy of the lower extremities, and that he heel and toe-walked well.  

At the time of the RO's February 1998 decision, there was no evidence to show that the Veteran currently had a left ankle disability, or that a left ankle disability was related to his service.  

The medical evidence received since the RO's February 1998 rating decision consists of VA reports, dated between 1985 and 2012.  This evidence shows that in August 1985, the Veteran sought treatment for alcoholism.  He reported a history of a 1975 left ankle injury at which time he "left lateral malleolus poked out."  His extremities were noted to have NRM (normal range of motion).  There was no relevant diagnosis.  In August 2009, the Veteran sought treatment for symptoms that included left ankle pain, which he stated had been present since 1977.  There was no relevant diagnosis.  An X-ray report for the left ankle, dated in September 2009, contains an impression of "normal ankle" (again, it is important for the Veteran to understand that even if the Board reopen this claim such evidence would provide highly probative evidence against this claim). 

A February 2010 report notes chronic left ankle pain with a history of a fracture in 1975.

A VA examination report, dated in May 2010, shows that the examiner stated that the Veteran's claims file had been reviewed.  The Veteran reported that he fractured his distal left ankle during a basketball game in 1976, for which his ankle was casted.  There was no surgery.  He stated that it had never improved, and that he had experienced ongoing symptoms since his service.  The relevant diagnostic impression was left ankle sprain, no residuals found.  The examiner concluded that the Veteran's present ankle condition was not related to his service.  The examiner explained that although he claimed to have fractured his ankle, the evidence suggests that he had a mild sprain.  His X-ray was normal.  No major complaints for the left ankle were noted upon separation from service, and his examination was normal.  The first post-service complaints of his left ankle were in 2009.  His complaints are more likely related to nerve entrapment, specifically, he described paresthesia and numbness up and down the lateral left leg and the ankle region.  The examiner stated, "I do not feel there is evidence of a chronic left ankle condition from the injury in the military."  This injury seemed to resolve itself, as no left ankle complaints were noted upon separation from service, and X-rays were normal.  There was no nexus medical information to link his present complaints with his remote injury, as the record is quiet for left ankle complaints until 2009.  His current left ankle condition is more likely related to peroneal nerve entrapment.  

This evidence, which was not of record at the time of the February 1998 decision, is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156.  However, this evidence is not material.  The submitted evidence does not contain new evidence of inservice treatment.  There is no post-service treatment that is dated prior to 2009, which is about 33 years after separation from service.  None of this evidence includes a competent opinion which relates a left ankle disability to the Veteran's service.  The only competent opinion is found in the May 2010 VA examination report, and this opinion weighs against the claim.  To the extent that the evidence indicates that the Veteran may have peroneal nerve entrapment, this disability is within the scope of his claim for a left leg disability, discussed infra.  The Board therefore finds that the submitted evidence is not new and material, and that it does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156; Shade.  The claim is therefore not reopened.  

C.  Left Leg Disability

In February 1998, the RO denied a claim for service connection for a left leg condition.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c).  

The Veteran subsequently filed to reopen his claim, and in September 2009, the RO determined that new and material evidence had not been presented to reopen the claim.  The Veteran has appealed.  

The most recent and final denial of this claim was in February 1998.  Therefore, the Board must determine if new and material evidence has been received since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge.

The evidence of record at the time of the RO's February 1998 rating decision included the Veteran's service treatment records, which showed that the Veteran sought treatment for left knee symptoms in January 1971 on two occasions, after he was hit with a wrench.  On examination, there was a small amount of effusion, and minimal tenderness over the patella.  There was no diagnosis.  

As for the post-service medical evidence, it consisted of a VA examination report, dated in August 1977, which did not contain any relevant findings or diagnoses, other than to note that there was no atrophy of the lower extremities, and that he heel and toe-walked well.  

At the time of the RO's February 1998 decision, there was no evidence to show that the Veteran currently had a left leg disability, or that a left leg disability was related to his service.  

The medical evidence received since the RO's February 1998 rating decision consists of VA reports, dated between 1985 and 2012.  This evidence shows that in August 1985, the Veteran sought treatment for alcoholism.  His extremities were noted to have NRM (normal range of motion).  There was no relevant diagnosis.  In August 2009, the Veteran sought treatment for symptoms that included left ankle pain, which he stated had been present since 1977.  There was no relevant diagnosis.  

A VA examination report, dated in May 2010, shows that the examiner stated that the Veteran's claims file had been reviewed.  The report notes the following: the Veteran's claim for a left leg disability is related to his left peroneal nerve entrapment.  The Veteran reported that he has had paresthesias and numbness over the lateral left calf and his left ankle since his inservice left ankle injury, which is chronic and persistent.  He also reported some weakness in the ankle and pain in the left calf.  There are no joints involved from the peripheral nerve condition.  An associated X-ray report for the left knee contains an impression of "normal knee."  The relevant diagnosis was peroneal nerve entrapment, left lower extremity, classified as mild with neuralgia.  

This evidence, which was not of record at the time of the February 1998 decision, is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156.  The Board further finds that this evidence is material.  The submitted evidence contains evidence of a diagnosed left leg disorder, i.e., peroneal nerve entrapment, which was not of record at the time of the RO's February 1998 decision.  The Board therefore finds that the submitted evidence is new and material, and that it raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156; Shade.  The claim is therefore reopened.  

D.  Conclusion

Because the appellant has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claims, the benefit-of-the-doubt doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


II.  Service Connection

Service personnel records note that he had a poor attitude, and behavioral problems.  Furthermore, the Veteran's medical records contain significant evidence of drug and alcohol abuse, as well as psychotic symptoms.  See e.g., VA hospital report, dated in August 1997 (inpatient treatment for alcohol abuse, to include notations of hallucinations); VA progress notes, dated in September 2009, May and September of 2010, and September 2011 (containing Axis I diagnoses of possible organic mood/psychotic disorder vs. major depression with psychotic features); April 2011 (noting complaints of hearing voices for a "few years").  The Veteran has reported a criminal history that includes an aggravated assault charge, and serving five months in jail.  See August 1997 VA hospital reports; May 2009 VA progress note.  Finally, some reports note that the Veteran gave a poor effort during neuropsychiatric testing, had "questionable motivation," and that his cognitive effort measure score indicates he may have intentionally attempted to underperform on memory testing."  See VA progress notes, dated in April, July, and November of 2011.  The Board therefore finds that he is not always an accurate factual historian of his disabilities.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (In determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).

The Board further finds that service connection is not warranted for a left leg disability.  The Veteran's service treatment records, and the post-service medical evidence, were discussed in Part I.  In addition, the Board notes that the May 2010 VA examination report shows that the examiner concluded that the Veteran's left leg peroneal nerve entrapment was not related to his service.  The examiner explained that there were no neurological complaints attributed to the Veteran's knee or ankle injuries during service, and that no entrapment symptoms were reported upon separation from service, at which time he had a normal neurological examination.  The peroneal nerve entrapment was more likely something that has come up over the years; it tends to follow significant injuries or crossing legs as well as other factors.  The Veteran is at risk for this condition with his thin legs and occupational history as a truck driver.  Military records do not demonstrate the onset of this condition in the military, or show any injuries that have caused this condition.  With regard to the left knee, the Veteran denied having any symptoms, therefore, no chronic left knee condition is attributable to military service.   The Board therefore finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

With regard to the appellant's own contentions, lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  His service treatment reports and post-service medical records have been discussed.  The Board has determined that service connection for this disability is not warranted.  An etiological opinion has been obtained which weighs against the claim that must be given higher probative value that the Veteran's medical opinion.  Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions. Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in August 2009, and September 2010, of the bases for the previous denials of his claims, and the specific evidence that is required to substantiate the element or elements needed for service connection that were found insufficient in that prior final decisions.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements.  Nothing more was required.  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA records.  

With regard to the claims for new and material evidence concerning the left ankle and the back, as the Board has determined that new and material evidence has not been presented for any of the claims, a remand for examinations and/or etiological opinions is not required to decide the claims.  See 38 U.S.C.A. § 5103A(f) (West 2002); Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).   With regard to the claim for a left leg disability, the Veteran has been afforded an examination, and an etiological opinion has been obtained.  

In August 2012, the Veteran was provided an opportunity to set forth his contentions during a videoconference hearing before a Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the August 2012 hearing, the VLJ identified the issues on appeal.  Also, information was solicited regarding the etiology and severity of his claimed disorders.  The evidence as to what is necessary to establish service connection was discussed.  The testimony does not indicate that there are any outstanding medical records available that would support his claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

New and material evidence not having been submitted, the claims of entitlement to service connection for a left ankle disability, and a back disability, are not reopened.  The appeal is denied. 

New and material evidence has been received to reopen the claim for service connection for a left leg disability, and the appeal, to this extent only, is granted. 

Service connection for a left leg disability is denied.


REMAND

With regard to the claim for an acquired psychiatric disorder, to include PTSD, the Veteran has asserted that he had psychiatric symptoms during service that are related to his periods of unauthorized absence, and substance abuse.  With regard to PTSD specifically, he has reported stressors involving witnessing an airplane crash while about the U.S.S. Constellation (in which a sailor named "P" was injured), witnessing a policeman shoot a boy in Karachi, Pakistan, and having guns pointed at him on two different occasions.  See Veteran's stressor statements, dated in April and June of 2010; May 2010 VA progress note.  

During his hearing, the Veteran appears to have asserted that he was the victim of racial prejudice and harassment, to include being beaten.  He reported that he had served in the Persian Gulf during a time in which the area was unstable and potentially hostile and subject to terrorist attacks.  In this regard, he essentially asserted that has a stressor that is related to his fear of hostile military or terrorist activity, such that the amendments to the regulation governing PTSD, effective July 13, 2010, are applicable.  75 Fed. Reg. 39843 -52 (July 13, 2010).  The charge of racial prejudice must also be carefully reviewed. 

As the issue involves both an acquired psychiatric disorder (other than PTSD), and PTSD, these are considered to be inextricably intertwined, and they must therefore be adjudicated together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  With regard to the issue of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for alcohol and drug abuse, as this is claimed as secondary to an acquired psychiatric disorder, this claim is also considered to be inextricably intertwined with that claim.  Id.

In September 2009, the RO issued a memorandum in which it determined that there was insufficient information to warrant an attempt at stressor verification with the U.S. Army and Joint Services Records Research Center (JSRRC).  In October 2011, the Defense Personnel Records Information Retrieval System (DPRIS) essentially determined that the stressor involving an airplane crash or the injury of Sailor "P" has not been confirmed.

With regard to the Veteran's other stressor statements, the Board has reviewed these statements in detailed and has found no basis in which the JSRRC could provide meaningful research to confirm these events. 

Simply stated, witnessing a policeman shoot a boy in Karachi, Pakistan, having guns pointed at him on two different occasions, and being victim of racial prejudice and harassment would not be "stressor events" that the JSRRC would be able to confirm.  If the Veteran has any other information he can provide regarding these events, he is welcomed to submit this evidence.  However, the Board must find that a further efforts to confirm these stressors will not prevail based on a detailed review of the facts of this case, including the Veteran's prior statements.

In May 2010, the Veteran was afforded a VA mental disorders examination.  The examiner stated inter alia that "a detailed history was not taken today," and that the Veteran was not examined for PTSD. 

In reviewing service-connection claims, the Board must make a determination as to whether the evidence is adequate to make a decision on the claim notwithstanding the fact that the Board may not have found an examination or opinion was necessary in the first place.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Under the circumstances, notwithstanding the current lack of a verified stressor, the Veteran should be afforded another VA examination, and another etiological opinion should be obtained. 

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013). 

Accordingly, the case is REMANDED for the following action:

1.  After the development requested in the first two paragraphs of this remand has been completed, schedule the Veteran for a VA psychiatric examination to determine his correct diagnosis(es), to include whether he has PTSD under the criteria as set forth in DSM-IV. The claims file should be provided to the examiner in connection with the examination, and the examiner should indicate that the Veteran's C-file has been reviewed.  A summary of the verified stressor(s) should be provided to the examiner.  All necessary studies or tests, including appropriate psychological testing and evaluation, is to be accomplished. 

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that any diagnosed acquired psychiatric disorder, to include PTSD, was caused by the Veteran's service.  If PTSD is diagnosed, the examiner must state the stressor(s) relied upon to support the diagnosis.  The question of the Veteran's factual accuracy (if PTSD is found) should also be addressed.  

The report of examination should include the complete rationale for all opinions expressed. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

2.  The RO should then readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


